—Appeal by defendant from a judgment of the Supreme Court, Kings County (Shaw, J.), rendered November 17, 1982, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The sole contention raised by defendant, who was 17 years of age at the time of sentencing, is that the court improperly denied him youthful offender status. In view of the violent and brutal nature of defendant’s crime, youthful offender status was denied. The court went on to sentence defendant to an indeterminate prison term of 5 to 15 years in lieu of the previously negotiated sentence of 6 to 18 years.
The determination of whether to grant or deny youthful offender status rests within the sound discretion of the court and depends upon all the attending facts and circumstances of the case (People v Massa, 93 AD2d 926). Such treatment is a matter of privilege rather than a right and should be granted only in the interest of justice (see, CPL 720.20 [1] [a]; People v Drayton, 39 NY2d 580, rearg denied 39 NY2d 1058). Mere *913eligibility does not mandate youthful offender treatment (People v Williams, 78 AD2d 642).
Upon our review of the record, we find no abuse of discretion in denying youthful offender status and, therefore, the court’s determination in this regard will not be disturbed. Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.